DETAILED ACTION
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 recites, “the second processing circuit”. However, this term lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations to receiving a sequence of source code instructions, determining whether a first processing circuit can execute the sequence of source code instructions, and providing the sequence of source code instructions.
The claims recite limitations to receiving a sequence of source code instructions, determining whether a first processing circuit can execute the sequence of source code instructions, and providing the sequence of source code instructions, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer program” and “a first processing circuit” in claim 12; nothing in the claim elements precludes the step from practically being performed in the mind. For example, the receiving steps are merely data gathering that can be heard or seen. The determining encompasses the user performing metal calculations, perhaps with the aid of pen and paper. Finally, the providing step can 
encompass the user conveying the source code instructions by voice or writing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using a computer program system and a first processing circuit in claim 12 to perform the receiving, determining, and providing steps. The computer program and processing circuit are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer program and processing circuit to perform the receiving, determining, and providing steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 12-13, 16-18, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oliverio et al. (US Pat No. 11,106,565).

Regarding claim 1, Oliverio teaches a system for providing synchronous access to hardware resources, the system comprising: 
first network interface element to receive a network time signal from a data communication network (col 8 lines 5-21, wherein a signal bus is used to perform synchronization across all modules); 
a memory to store sequence of one or more instructions selected from an instruction set of the first processing circuit, the sequence of one or more instructions comprising a first instruction that is configured to synchronize execution of a second instruction of the sequence of one or more instructions with the network time signal (col 10 lines 3-16, wherein a larger instruction word can contain multiple instructions; col 10 lines 21-28, wherein the SEQEN field is an example of a field that indicates when an instruction is a special flow control or synchronization instruction); and 
a first processing circuit to use the first instruction and a timing parameter associated with a second instruction to execute the second instruction in synchrony with the network time signal (col 10 lines 29-39).

Regarding claim 2, Oliverio teaches wherein the first processing circuit comprises a synchronization element to: synchronize an internal time signal with the network time signal; and execute the sequence of one or more instructions in synchrony with the internal time signal (col 9 lines 37-60).

Regarding claim 4, Oliverio teaches wherein the first processing circuit comprises a synchronization element to use the first instruction and the timing parameter associated with the second instruction to execute the second instruction in synchrony with the network time signal by delaying execution of the second instruction until a time indicated by the network time signal corresponds to a time indicated by the timing parameter associated with the second instruction (col 10 lines 29-39).

Regarding claim 5, Oliverio teaches wherein the first processing circuit comprises a synchronization element to use the first instruction and the timing parameter associated with the second instruction to execute the second instruction in synchrony with the network time signal by executing the second instruction until a time indicated by the network time signal corresponds to a time indicated by the timing parameter associated with the second instruction (col 10 lines 29-39).

Regarding claim 6, Oliverio teaches wherein the first processing circuit comprises a synchronization element to use the first instruction and the timing parameter associated with the second instruction to execute the second instruction in synchrony with the network time signal by executing the second instruction in response to an evaluation of a condition responsive to a time indicated by the network time signal corresponding to a time indicated by the timing parameter associated with the second instruction (col 10 lines 29-39).

Regarding claim 7, Oliverio teaches a second system that is coupled to the first processing circuit by the data communication network, the second system comprising: a second network interface element to receive the network time signal from the data communication network; and a second processing circuit to execute a third instruction in synchrony with execution of the second instruction by the first processing circuit by using the network time signal (col 10 lines 5-21, wherein multiple modules exist; col 3 lines 12-20).

Regarding claim 8, Oliverio teaches the first processing circuit is electrically isolated from the second processing circuit (col 3 lines 12-20, wherein the set of modules only share a trigger and clock signal).

Regarding claim 9, Oliverio teaches wherein the second instruction comprises the first instruction (col 10 lines 3-16).

Regarding claims 12 and 16-18, they are the method and system claims of claims 1-2, 4, and 7 above. Therefore, they are rejected for the same reasons as claims 1-2, 4, and 7 above. 

Regarding claim 13, Oliverio teaches wherein providing the sequence of source code instructions to the first processing circuit for execution comprises generating, using the sequence of source code instructions, a sequence of machine executable instructions, wherein the machine executable instructions are executable by the first processing circuit within an indicated time period (col 8 lines 24-34).

Regarding claim 21, Oliverio teaches wherein the first processing circuit and the second processing circuit generate the first internal time signal and the second internal time signal based on respective independently running clocks (col 9 lines 37-60, wherein calibration is necessary as each module has its own clock).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10-11, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliverio et al. (US Pat No. 11,106,565).

Regarding claim 3, Oliverio does not teach wherein the system comprises an internal timing element to maintain the internal time signal in a time of day format within the processor.
It is old and well known to represent time in various formats such as a time of day format. Therefore it would have readily occurred to the skilled artisan before the effective filing date of the invention to maintain the internal time signal in a time of day format. One would be motivated by the desire to allow for easier readability by a human administrator. 

Regarding claims 10-11, Oliverio does not teach wherein the timing parameter associated with the second instruction comprises an absolute point in time or a relative point in time.
It is old and well known that a timing parameter could either be presented as an absolute point in time or a relative point in time. Therefore, it would have been obvious to try presenting the time parameter as either an absolute point in time or a relative point in time. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 15, it is the method claim of claims 10-11 above. Therefore, it is rejected for the same reasons as claims 10-11 above. 

Regarding claim 19, Oliverio does not teach the first instruction comprises a real time signal parameter for indicating a real time signal to execute the second instruction, the time indicated in a decimal time format.
It is old and well known to represent time in various formats such as a decimal time format. Therefore it would have readily occurred to the skilled artisan before the effective filing date of the invention to maintain time in a decimal time format. One would be motivated by the desire to allow for easier readability by a human administrator. 

Regarding claim 20, Oliverio does not teach wherein the first processing circuit is configured to provide access to the internal time signal in a decimal time format.
It is old and well known to represent time in various formats such as a decimal time format. Therefore it would have readily occurred to the skilled artisan before the effective filing date of the invention to maintain the internal time signal in a decimal time format. One would be motivated by the desire to allow for easier readability by a human administrator. 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliverio et al. (US Pat No. 11,106,565) in view of Gabrielson et al. (US PG Pub No. US 2020/0301740 A1).

Regarding claim 14, Oliverio does not teach wherein determining whether the first processing circuit can execute the sequence of source code instructions to satisfy the execution time requirement comprises: determining that a first instruction in the sequence of source code instructions accesses a resource that is shared between the first processing circuit and a second processing circuit, wherein access to the shared resource is time divided in to one or more time slots; and determining that the sequence of source code instructions can be executed to cause the first instruction to access the resource using at least one available real-time slot of the one or more real-time slots to satisfy the execution time requirement.
Gabrielson teaches determining whether a capacity forecasting and scheduling service can schedule a workload at a time slot that is expected to meet an associated execution deadline ([0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine that the sequence of source code instructions can be executed to cause the first instruction to access the resource using at least one available real-time slot of the one or more real-time slots to satisfy the execution time requirement. One would be motivated by the desire to allocate time slots to shared resources as taught by Gabrielson ([0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195